Kirkpatrick:, C. J.
said, he thought that account in the Orphans’ Court was to be considered as perfect in all its forms, as long as it remained unreserved, and, therefore, that being perfect in items, time, &c., if appeared to him? that paying the money to the legatee before the settlement could be considered only as an advancement, trust or deposit, to wait the result of such settlement. However, I am satisfied with the opinions declared by my brethren; perhaps it is ail right.
Judgment reversed.